Citation Nr: 0928786	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to 
September 1945.  He died in May 2002.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In January 2009, the 
Board remanded the claim for service connection for the cause 
of the Veteran's death to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  
After completing the requested development, the AMC continued 
the denial of the claim (as reflected in a May 2009 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in May 2002; the immediate cause of 
death was ischemic cardiomyopathy, due to acute renal 
failure, due to hepatitis.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of gunshot wound of the left 
thigh, evaluated as 10 percent disabling, and malaria, 
evaluated as noncompensably (0 percent) disabling.  

3.  The weight of the competent medical evidence is against 
establishing a nexus between the cause of the Veteran's death 
and service, or showing that any of the Veteran's service-
connected disabilities substantially or materially 
contributed to the cause of his death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  In a claim for DIC benefits, VA's 
notice requirements include (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).    

VCAA-compliant notice should be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction; however, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

A March 2009 post-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for the 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The March 
2009 letter specifically informed the appellant of the 
disabilities for which the Veteran was service connected at 
the time of his death, and explained the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a previously 
service-connected disability, as well as the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a condition not 
yet service connected, consistent with the guidance in the 
Hupp decision.  

After issuance of the foregoing letter, and opportunity for 
the appellant to respond, the May 2009 SSOC reflects 
readjudication of the claim; hence, the appellant is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant evidence 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
treatment records, and the reports of VA examinations.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the appellant and her 
son and representative, on her behalf.  For these reasons, 
the Board finds that no additional VA action to notify the 
appellant or further develop the record is warranted, and the 
duties to notify and assist the appellant have been met.  

II.  Analysis of Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  A service connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As indicated above, the Veteran died in May 2002.  His death 
certificate indicates that the immediate cause of his death 
was ischemic cardiomyopathy due to acute renal failure due to 
hepatitis.  At the time of the Veteran's death,  service 
connection was in effect for residuals of gunshot wound of 
the left thigh, evaluated as 10 percent disabling, and 
malaria, evaluated as noncompensably (0 percent) disabling.  

Service treatment records are negative for complaints or 
treatment regarding the heart or kidneys, nor are there any 
findings of hepatitis during service.  Examination of the 
cardiovascular and genitourinary systems was normal on 
separation examination in September 1945.  The report of a 
May 1947 VA examination reflects normal examination of the 
cardiovascular, digestive, and genitourinary systems.  

Records of private treatment from October 2000 to June 2001 
include an assessment of coronary artery disease in May 2001, 
but are negative for complaints regarding or findings of 
renal failure or hepatitis.  Records of private treatment 
from March to May 2002 reflect that the Veteran was admitted 
to the hospital in March 2002 with recurrent episodes of 
anginal chest pain.  The physician noted that the Veteran had 
a longstanding history of coronary heart disease with a 
history of two previous bypass operations, in 1981 and 1994.  
The Veteran underwent diagnostic evaluation and was 
discharged home in a stable and improved condition.  

The Veteran was again admitted to the hospital later in March 
2002 with complaints of shortness of breath.  During the 
hospital course, it was noted that he had ischemic 
cardiomyopathy.  He was admitted to another hospital, where 
he underwent biventricular implantable cardioverter 
defibrillator implant.  In April 2002, the Veteran was again 
admitted to the hospital with shortness of breath.  He was 
noted to have decompensated cardiomyopathy and mild 
congestive heart failure.  The discharge diagnosis was 
congestive heart failure.  

The Veteran's terminal treatment records, from his hospital 
admission in May 2002, reflect that his hospital course was 
progressively downhill.  His liver function test 
abnormalities were felt to be either drug-induced or 
secondary to cardiac cirrhosis.  The final diagnoses were 
ischemic cardiomyopathy, hepatitis, acute renal failure, 
status post biventricular pacemaker.  

In a July 2003 letter, the Veteran's son, a physician, noted 
that the Veteran contracted malaria during service.  The 
Veteran's son wrote that he had witnessed several episodes of 
recurrence of malarial signs and symptoms in the Veteran.  
His earliest recollection was an episode in the early 1950s, 
which necessitated calling a rescue service for medical care.  
He added that other, similar episodes occurred sporadically 
throughout the Veteran's lifetime.  The Veteran's son wrote 
that the recurrence of malarial episodes during a patient's 
lifetime is a well-established medical observation, and that 
myocarditis with resulting damage to the cardiac muscle and 
cardiovascular system, in general, is not uncommon in 
patients.  The Veteran's son reported that the Veteran had 
suffered with cardiac disease for much of his adult life, and 
added that his mother related that the Veteran had the 
beginnings of angina episodes following his return from Asia 
at age 23.  

The Veteran's son wrote that the Veteran died from congestive 
heart failure, which was a result of long standing coronary 
artery disease.  He opined that the repeated recrudescence of 
malaria attacks significantly contributed to the Veteran's 
long history of cardiac disease, beginning at an extremely 
unusual age of 23 and lasting until his death.  In summary, 
the Veteran's son opined that the Veteran's malarial disease, 
with numerous recrudescences, was a major factor in his 
cardiac disease.   

In December 2003, the RO obtained a VA medical opinion 
regarding the cause of the Veteran's death.  The VA physician 
acknowledged review of the claims file, including the July 
2003 letter from the Veteran's son.  The physician 
specifically indicated that the Veteran's son alleged that 
the fact that the Veteran had malaria in service played a 
contributing factor towards his death.  The VA physician 
noted that review of the claims file reflected that the 
Veteran had coronary artery disease, atrial fibrillation, and 
ischemic cardiomyopathy, although the records did not 
indicate exactly when these conditions began.  The VA 
physician added that he did not know what the Veteran's 
health was like when he left the service, nor did he know his 
cardiac function during any episodes of presumed recurrences 
of malaria.  The VA physician noted, however, that the 
Veteran lived to be almost 81 years of age, quite well beyond 
the normal life span of the American male.  The VA physician 
opined that, in the absence of any objective evidence, it 
could not be said that malaria played any role in the 
Veteran's demise.  Rather, he indicated that it appeared the 
Veteran had the common illness in America, coronary artery 
disease secondary to atherosclerosis.  Additionally, he added 
that it was difficult to say how the Veteran's longevity was 
compromised, as he lived several years beyond the average 
lifespan of an American.  

The appellant does not contend, nor does the record reflect, 
that ischemic cardiomyopathy, acute renal failure, or 
hepatitis were incurred in service.  In this regard, as noted 
above, service treatment records are negative for complaints 
regarding or treatment for the heart, kidneys, or liver.  
Moreover, despite the assertion of the Veteran's son, that 
the Veteran's history of cardiac disease began at age 23 
(placing the onset in September 1944, prior to separation 
from service), there is no contemporaneous competent evidence 
of cardiac disease within one year of service.  Notably, 
examination of the cardiovascular and genitourinary systems 
was normal on VA examination in May 1957.  Hence, neither 
ischemic cardiomyopathy nor acute renal failure was shown 
within one year after service.  Thus, there is no basis upon 
which to conclude that the Veteran's ischemic cardiomyopathy, 
acute renal failure, or hepatitis was incurred in or 
aggravated during military service, nor may ischemic 
cardiomyopathy or acute renal failure be presumed to have 
been incurred in service.  See 38 C.F.R. § 3.303, 3.307, 
3.309.

The appellant asserts that the Veteran's service connected 
malaria caused or contributed to the development of the 
Veteran's cardiac disease and, thereby, his death.  The 
record contains conflicting medical opinions regarding the 
relationship between malaria and the cause of the Veteran's 
death.  In such cases, it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  A medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds that the December 2003 opinion of the 
VA physician - that, in the absence of any objective 
evidence, it could not be said that malaria played any role 
in the Veteran's demise - constitutes the most persuasive 
medical evidence on the question of whether the Veteran's 
malaria contributed substantially or materially to cause 
death.  This opinion was based upon a thorough review of the 
record, including the July 2003 letter from the Veteran's 
son.  Furthermore, the VA physician provided a rationale for 
his opinion, indicating that there was no evidence which was 
objective in nature regarding the role of malaria in the 
Veteran's demise.  The VA physician further supported the 
opinion by identifying a more likely cause of the Veteran's 
death, namely, that the Veteran had coronary artery disease 
secondary to atherosclerosis, an opinion further supported by 
the fact of the Veteran's longevity to age 81.  

Although in the July 2009 Informal Hearing Presentation the 
Veteran's representative wrote that the VA physician was 
unable to provide the requested nexus opinion, the VA 
physician's opinion is stated in unequivocal terms which 
clearly express his opinion that the Veteran's service-
connected malaria did not play any role in the Veteran's 
death.

By contrast, the statement from the Veteran's son is a 
general opinion pertaining to the contribution of the 
Veteran's service-connected malaria to his overall cardiac 
disease.  This opinion does not specifically relate the 
Veteran's terminal ischemic cardiomyopathy to service-
connected disability, in this case, malaria.  Rather, the 
Veteran's son wrote that, in his opinion, the repeated 
recrudescence of malaria attacks significantly contributed to 
the Veteran's long history of cardiac disease, as opposed to 
the Veteran's death, or the terminal ischemic cardiomyopathy 
which caused death.  As discussed above, to establish that 
the Veteran's service-connected malaria was a contributory 
cause of death, it is not sufficient to merely show that the 
disability only casually shared in the production of death, 
but the evidence must show a causal connection between the 
service connected disability and the cause of death.  38 
C.F.R. § 3.312(c)(1).

Based on the foregoing, the Board finds that the December 
2003 opinion is the most persuasive medical opinion that 
specifically addresses the question of whether a disability 
of service origin caused or contributed substantially or 
materially to the Veteran's death.

The Board has also considered the fact that, in support of 
her claim, the appellant submitted several medical articles 
from the internet regarding malaria, which address the 
effects of malaria on the liver and renal and cardiovascular 
systems; however, these articles are insufficient to 
establish causal relationship between the Veteran's malaria 
and ischemic cardiomyopathy, acute renal failure, or 
hepatitis because they refer generally to the relationship 
between malaria and the liver and renal and cardiovascular 
systems, rather than in the Veteran's specific case.  These 
articles, therefore, are simply too speculative to establish 
a medical nexus, and are outweighed by the more fact 
specific, thorough, and supported December 2003 VA 
physician's opinion.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).

The Board further notes that, however well meaning, to 
whatever extent the assertions of the appellant and her 
representative are being advanced to establish a medical 
relationship between the Veteran's death and either service 
or service-connected disability, such evidence must fail.  
Matters of diagnosis and medical relationship are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess appropriate medical training and expertise, 
neither the appellant nor her representative is competent to 
render a persuasive opinion on a medical matter.  See, e.g., 
Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.  
The appellant's son, a physician, is competent to offer a 
diagnosis and medical opinion, and has done so.  As explained 
above, the opinions offered have been considered and found to 
be outweighed by the December 2003 VA physician's opinion. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


